Case 8:19-cr-00077-PX Document 18 Filed 06/12/19 Page 1 of 25

IN THE UNITED STATES DISTRICT COURT

 

 

 

FOR THE DISTRICT OF MARYLAND iit F
UNITED STATES OF AMERICA : @
* willl tT ces
Vv. .
*
=
*
YOSEF HE a/k/a “Yossi . +
ee * eonananies, Ae (er
*
NISSIM ALFASI a/k/a “Nick + (Conspiracy to Commit Wire Fraud, 18
Onasis,” ELAD BIGELMAN a/k/a 7 U.S.C. § 1349; Wire Fraud, 18 U.S.C. §
“Michael Goldberg,” ‘ 1343; Aiding and Abetting, 18 U.S.C. §

. 2; Forfeiture, 28 U.S.C. § 2461, 18

. U.S.C. § 981, 21 U.S.C. § 853)

*

*

*

*

*

Defendants. %
kkk KKK
INDICTMENT

The Grand Jury for the District of Maryland charges that at times material to this

 

Indictment:
GENERAL ALLEGATIONS
Relevant Entities
l. BinaryBook and BigOption sold and marketed financial instruments known as

“binary options.” BinaryBook and BigOption sold and marketed binary options to customers
located throughout the world, including in the United States and within the District of Maryland.
2. Linkopia was a Mauritius-based business that provided sales and marketing

services known as “conversion services” on behalf of BinaryBook and BigOption through the use

 

  
 

 

Case 8:19-cr-00077-PX Document 18 Filed 06/12/19 Page 2 of 25

of communications by email and by phone to individuals in the United States, including in the
District of Maryland, and elsewhere throughout the world.

a. “Conversion services” were services provided with the objective of
converting a prospective binary options customer into an investor and obtaining an initial
deposit of funds.

b. A “conversion agent” or “conversion representative” was a salesperson
responsible for performing conversion sevice.

3. Yukom Communications was an Israel-based business that provided sales and
marketing services, including “retention services,” on behalf of BinaryBook and BigOption
through the use of communications by email and by phone to individuals in the United States,
including in the District of Maryland, and elsewhere throughout the world.

a. “Retention services” were services provided with the objective of obtaining
additional deposits from investors who had previously made deposits.

b. A “retention agent” or “retention representative” was a salesperson
responsible for performing retention services.

Cs Retention representatives sometimes referred to themselves as “brokers” or
“traders” to potential investors.

The Defendants

 
Case 8:19-cr-00077-PX Document 18 Filed 06/12/19 Page 3 of 25

5. Defendant YOSEF HERZOG, a/k/a “Yossi Herzog,” was a resident of Israel.
From at least in or about May 2014 through at least in or about September 2017, HERZOG was
the owner of Linkopia. From in or about May 2014 through in or about December 2016,
HERZOG was the owner of Yukom. HERZOG supervised the managers of Yukom, Linkopia,
BigOption, and BinaryBook, including {) ALFASI, BIGELMAN, SM and
others.

: ir a GG Rae RRS kee 6
a es 6 ie ee ee ee 2 Ee
a Ge 2 ce ee eee | ee
Ea Rs MR) a (a a
a) Se ee Os eS RS ee ee |
7 e ee oo) i DL)
sa

7. Defendant NISSIM ALFASI, a/k/a “Nick Onasis,” was a resident of Israel. From
at least in or about July 2014 through at least in or about February 2017, ALFASI was an employee
of Yukom, where he served as a brand manager for BinaryBook. In correspondence and other
communications, ALFASI identified himself as “Branch manager” for BinaryBook and “Account

Manager and Senior Broker” for BigOption. ALFASI supervised representatives of BinaryBook

 

 
 

Case 8:19-cr-00077-PX Document 18 Filed 06/12/19 Page 4 of 25

who performed retention services. ALFASI also performed retention services on behalf of
BinaryBook.

8. Defendant ELAD BIGELMAN, a/k/a “Michael Goldberg,” was a resident of
Israel. From at least in or about January 2015 through at least in or about September 2017,
BIGELMAN was an employee of Yukom, where he served as a brand manager for BigOption.
In correspondence and other communications, BIGELMAN identified himself as “Account
Manager” for BigOption. BIGELMAN supervised representatives of BigOption who performed
retention services on behalf of BigOption. BIGELMAN also performed retention services on

behalf of BigOption.

i i Es a
Fy Ge el Re A
Ms Se a ce WY a
an 6 a oe ee
i an oC ee
i Ee 0 OF es oe aE ee
Ta ee 6 ee es a) ee
it A cee A cy

i a i Sa a ee)
A LE AL AE) CN MNT (A PES LAY CR A
i a

ia i a a a ee ae oa
A AS LT AANA COSTE) ASS NN way CS
(a ra oe A
 

Case 8:19-cr-00077-PX Document 18 Filed 06/12/19 Page 5 of 25

aes Ae CRRA faeces et

aS TS A NT Ee A
Ls as 5 a A) (RS) or
Binary Options |

13. A binary option was a type of option contract in which the payout depended on the
outcome of a discrete event, typically related to whether the price of a particular asset—such as a
stock or a commodity—would rise above or fall below a specified amount. Unlike standard
options, investors in binary options were not being given the opportunity to actually purchase a
stock or a commodity but, rather, were effectively predicting whether its price would be above or
below a certain amount at a certain time of the day. The option holder was typically promised that
when the binary option expired, the option holder would receive either a pre-determined amount
of cash or nothing.

14. While some binary options were listed on registered exchanges or traded on a
designated contract market that were subject to oversight by U.S. regulators such as the Securities
and Exchange Commission (SEC) and the Commodity Futures Trading Commission (CFTC),
neither BinaryBook nor BigOption sold binary options that were traded on a legal and regulated
designated contract market in the United States.

Other Related Definitions

15. A “bonus” was an amount of purported funds that representatives of BinaryBook
and BigOption could contribute to an investor’s account to be used in trading.

16. “Bonuses” were accompanied by burdensome “turnover” requirements—such as

requiring that investors trade 30 times the amount in their account before they could withdraw
 

 

 

Case 8:19-cr-00077-PX Document 18 Filed 06/12/19 Page 6 of 25

funds—but investors were more likely to lose their money over time as they increased their trading
activity.

17. A “risk free trade” or “insured trade” was a trade offered by representatives to
investors in which the investors’ accounts would be reimbursed by “bonus” funds in the event of
a losing trade.

18. A “chargeback” was the reversal of a credit card charge due to an allegation of
fraud by the cardholder.

19. A “payment service provider” was a third party company that processed investor
deposits or payments.

Victims

20. Victim A, an investor in BinaryBook, was a resident of Gaithersburg, Maryland,
located in the District of Maryland.

21. Victim B, an investor in BigOption, was a resident of Laurel, Maryland, located in
the District of Maryland.

22. Victim C, an investor in BinaryBook, was a resident of Annapolis, Maryland,
located in the District of Maryland.

23. Other victims included Victims D through H.

COUNT ONE
(Conspiracy to Commit Wire Fraud)

The Grand Jury for the District of Maryland further charges that:

24. Paragraphs | through 23 are realleged and incorporated herein by reference.

25. Beginning in or about May 2014 and continuing through in or about September
2017, the exact dates being unknown to the Grand Jury, in the District of Maryland and elsewhere,

the defendants,
 

 

 

Case 8:19-cr-00077-PX Document 18 Filed 06/12/19 Page 7 of 25

OSEF HERZOG,
NISSAM ALFASI, ELAD BIGELMAN, L

ee Eee a 2

and others known and unknown to the Grand Jury, did knowingly and willfully combine, conspire,
confederate, and agree with each other and others, both known and unknown to the Grand Jury, to
commit wire fraud, that is, knowingly and with the intent to defraud, having devised and intending
to devise, and willfully participated in, a scheme and artifice to defraud binary options investors
in BinaryBook and BigOption and for obtaining money and property by means of materially false
and fraudulent pretenses, representations and promises, knowingly transmit and cause to be
transmitted by means of wire communication in interstate and foreign commerce, writings, signs,
pictures, and sounds for the purpose of executing the scheme and artifice in violation of Title 18,

United States Code, Section 1343.

Purpose of the Conspiracy

26. It was the purpose of the conspiracy for the defendants and their co-conspirators to
obtain the maximum deposit from investors and to take steps to ensure that investors lost the money
in their accounts or were otherwise unable to withdraw funds—thereby making money for
themselves and their brands in the process.

Manner and Means of the Conspiracy

27. The Defendants and their co-conspirators induced investors to deposit funds based
on misrepresentations, including:

a. false statements and material omissions regarding the alignment of financial
incentives between investors and representatives;
b. false statements and material omissions regarding the suitability of binary

_ options as investments and returns on investments in binary options;
Case 8:19-cr-00077-PX Document 18 Filed 06/12/19 Page 8 of 25

c. false statements and material omissions about the names, qualifications, and
physical location of representatives assisting investors; and

d. false statements and material omissions regarding investors’ ability to
withdraw investment funds and about the reasons that funds could not be withdrawn.

28. — Representatives of BinaryBook and BigOption also made false statements and
material omissions related to—and engaged in the deceptive use of—so-called “bonuses,” “risk
free trades,” and “insured trades.”

29. The defendants’ co-conspirators included Managers A through D, who supervised
employees of BinaryBook and BigOption, and Representatives A through P, who also worked as
salespeople for BinaryBook and BigOption.

30. The conspiracy resulted in worldwide investor losses in excess of $145 million.

False Statements and Material Omissions

Regarding the Alignment of Financial Incentives Between
Investors and Representatives of BinaryBook and BigOption

31. The defendants and their co-conspirators made or caused materially false
statements and failed to disclose material information to binary options investors about whether
the financial incentives of representatives of BinaryBook and BigOption were aligned with binary
options investors. For example:

a. On or about July 16, 2014, emailed Victim D and told him that
“1 want to work whit [sic] your account in bring it hi [sic] has [sic] we can.”

b. On or about January 28, 2015, BIGELMAN emailed Victim E and stated
that “my job is to make sure your account will be profitable so we both will make money
here.”

c. On or about March 3, 2016, ALFASI spoke with Victim F by telephone and

stated that “our job is to make sure that you’re making money.”

 
 

Case 8:19-cr-00077-PX Document 18 Filed 06/12/19 Page 9 of 25

32. Representatives of BinaryBook and BigOption, working under the supervision of
GH ERZOG, GBA ASI, BIGELMAN, QR. and others known and
unknown to the Grand Jury, claimed to be representing the interests of investors when, in fact, they
were not representing the interests of investors.

33. In fact, when investors lost money, ae HERZOG, as the owners of
BinaryBook and BigOption, profited, and retention representatives of BinaryBook and BigOption
at Yukom and elsewhere received commissions based on net investor deposits (i.e., investor
deposits minus withdrawals), not investor profits. In other words, retention representatives were
incentivized to maximize deposits and minimize withdrawals.

34. HERZOG, (PALF ASI, BIGELMAN, (nd others trained
and encouraged representatives of BinaryBook and BigOption at Yukom and elsewhere to make
such claims. For example:

a. On or about June 11, 2014, {MM circulated email “templates” to be
used with customers to aie a and Manager A that included various representations,
including “I would like to discuss about your investment so that you understand how
BigOption can help you achieve financial success”; “we, at BigOption, have come up with
two amazing offers, which give you the opportunity to maximize profits and reduce losses
at the same time”; “you always have a winning hand with BigOption”; and “wishing you a
successful trading experience!” This email was later forwarded to res

b. On or about June 29, 2014, Manager B circulated to all retention agents, as
well as ALFASI, HERZOG, SS EE EEE. 2 sample of a “mass email to all
customers.” The email was titled “BigOption Learning Camp” and advertised that

investors could “learn the trading tools and strategies that will help you make winning
 

 

Case 8:19-cr-00077-PX Document 18 Filed 06/12/19 Page 10 of 25

trades.” It also stated that “this is your chance to enhance your knowledge and earn more
profits!”

c. On or about May 25, 2015, Representative A emailed a “Call script” to
eae The “script” included various representations to be made to investors,
including that “I’m not here to make you rich in one day or one week - I’m here to make
sure that your financial future in trading is secure.”

d. On or about February 25, 2016, Representative B, who was in charge of
training at Yukom, emailed a “Call script” to JA LFASI, and BIGELMAN.
The “script” included various representations to be made to investors, including that “I am
only here to help you generate the profit you want to achieve” and that “my company is
very interested in helping you generate the biggest possible profit in the account.”

e. On or about June 6, 2016, Representative B emailed a similar “Call script”
to Representative C that included various representations to be made to investors, including
that “I am only here to help you generate the profit you want to achieve” and that “my
company is very interested in helping you generate the biggest possible profit in the
account.”

f. On or about July 18, 2016, Representative D emailed a similar “Call script”
to BIGELMAN. The “script” included various representations to be made to investors,
including “basically, my job is to make sure that you make as much money as possible”
and that “you see, | have two jobs here, one is to make you money. The other is to make

you feel comfortable.”
g. On or about August 23-24, 2016, Manager A corresponded with

Representative E about an upcoming training course for other representatives. On or about

10
 

 

 

Case 8:19-cr-00077-PX Document 18 Filed 06/12/19 Page 11 of 25

August 23, 2016, Representative E sent an email to Manager A and Manager C regarding
and attaching a “Course Manual.” On or about August 24, 2016, Representative E sent an
email to Manager A, Manager C, and Manager D regarding and attaching a “REVISED”
manual. The “Course manual” attached to the email sent by Representative E on or about
August 24, 2016, included a section on addressing “Investor Objections,” including
objections about “Results,” and advised representatives that they could state, “We have a
mutual goal here, to make you profits. When you make money, | make money.”

h. ALFASI saved a script in his Google Drive entitled “MANY
REBUTTALS?” that included a series of potential objections from investors and included
instructions on how to respond. The document advised that if someone was questioning
how the representative was making money, one potential response was that “I get 1% from
all my traders that I help them open an account , so once you start to make profit , I will
make profit as well [sic].” Representatives were also advised that they could represent
“when you make money , we make money . When you don’t make money , we actually
lose money [sic].”

35. Furthermore, the trading system used by investors of BigOption and BinaryBook
could be manipulated to affect the likelihood of an investor being able to profit on the platform,
with the “high risk” setting for an account being used to adversely impact the investor’s ability to
profit on trades. The defendants and their co-conspirators used the “high risk” setting from time

to time in order to prevent an investor from profiting.
 

Case 8:19-cr-00077-PX Document 18 Filed 06/12/19 Page 12 of 25

36. (JH ERZOG, BAL ASI, BIGELMAN, (nd others

trained and encouraged representatives of BinaryBook and BigOption at Yukom and elsewhere to
maximize investor deposits. For example:

a. On or about May 20, 2015, BIGELMAN wrote to BigOption retention
representatives concerning the process of “reassigning [investor] leads.” BIGELMAN
wrote that because “a few people [had] left the company,” their “portfolio’s [sic]” were
being “reassign[ed].” BIGELMAN went on to state that “[y]our job is to call them and to
tell the CM [i.e., customer] that the previous broker got promoted and you are going to
handle the socount for them.” BIGELMAN further advised that representatives should
“not try to take money from them on the first call, unless they really want to,” and that
“[t]here is a lot more money to take from these people.”

b. On or about September 29, 2015, Representative H sent an email to other
representatives regarding a sales “marathon” in which representatives would compete with
one another and be rewarded based upon their ability to obtain investor deposits.
Representative H commented in the email, “This is not cemetery here! It’s a boiler room!
....DON’T LEAVE THE MONEY! JUST TAKE IT!”

& On or about November 6, 2015, Representative H sent an email to other
representatives concerning their employment responsibilities. According to
Representative H, these responsibilities included “to squeeze and up-sale the investor.”

d. On or about December 14, 2015, Representative I emailed BIGELMAN
and and asked that an investor’s settings in the system be moved to low risk

(meaning that he had a higher chance of winning trades) because “IT’S A CLIENT THAT
 

Case 8:19-cr-00077-PX Document 18 Filed 06/12/19 Page 13 of 25

HAS MONEY AND WITH SOME SUPPORT I COULD GET HIM FOR A BIG
AMOUNT.”

e. On or about January 26, 2016, Representative J advised other
representatives about the use of an “Academy” training session, which was marketed to
investors as an educational program designed to improve their ability to successfully trade
on their own. Representative J advised others to “[r]jemember that the goal is to get them
addicted to the platform and having them trade more volume.”

f. On or about April 7, 2016, BIGELMAN sent an email to Representative K
with the subject line “hey buddy good job, so far for today!!!!!!!_ Keep up the good
work! I!!!" The text of the email included “YALA COME ON, PUSH PUSH PUSH
TAKE EVERYTHING THEY GOT.”

False Statements and Material Omissions Regarding the
Suitability of Binary Options as Investments and Investment Returns

37. The defendants and their co-conspirators made or caused materially false

statements and failed to disclose material information to binary options investors about the

suitability of their investments and about the expected returns on their investments. For example:

a. On or about June 29 through July 7, 2014, oe emailed Victim D
and made various representations, including “I believe that by the end of the month I will
make you 20% - 30% on your account” and that “the average client at [the Elite Trader

Group] level could see monthly profits in the $5,000 to $7,000 range.”

b. On or about January 26 through January 28, 2015, BIGELMAN emailed
various investors about signing up for a “managed account,” which would involve

BIGELMAN “making .sure [sic] we will make about 15% - 20% profits a month.”

13

 
 

 

Case 8:19-cr-00077-PX Document 18 Filed 06/12/19 Page 14 of 25

c. On or about February 10, 2015, Victim H emailed BIGELMAN and asked,
“what is your track record on making 15 — 20% profit on the account?” BIGELMAN

responded, “the min[imum] that we make is 15% a month.”

38. (CERZOG, BALE AS!, BIGELMAN, BR. and others

trained and encouraged representatives of BinaryBook and BigOption at Yukom and elsewhere

and caused such representatives to be trained to make such misrepresentations. For example:

a. On or about July 30, 2015, Zoe: internally circulated an email
template to be used with investors. The email was titled “Trading results” and included a
chart of purported trading results from 2015. The email included representations such as
claiming an “81% winning rate” and that “we always have great trades for our group and
this makes each investor rich, calm and happy.”

b. On or about November 18, 2015, Representative L emailed BIGELMAN
and Manager A asking them to “tell me what you think of the below email.” The “below
email” was a draft email titled “Take Care Of Our Future!!” and included representations
regarding a purported trading opportunity such as “I believe this kind of opportunity won't
come twice. Let’s think about it together, where else can we have a return on our investment
of 75% in a period of 4 months?? In the bank? Yeah right... maybe 4% yearly.”

c. On or about November 30, 2015, Representative M emailed ee)
and BIGELMAN asking for “thoughts” on “[m]ail I sent to clients.” The email was titled
“BigOption - Pension = safe?” and included representations such as “if you want your
savings, pension and retirement money to be safe! All you need to do is to put it in binary

account.”

14
 

Case 8:19-cr-00077-PX Document 18 Filed 06/12/19 Page 15 of 25

d. The “Call script” circulated to ,JALFASI, and BIGELMAN
by Representative B on or about February 25, 2016, advised other representatives to inform
investors that they “manage around 80 clients which are generating a profit of between 15
— 25 % on a monthly basis”; that they have an “average success rate of 70%” that would
yield a “profit of 19%”; and that “the more funds we have in your account — the bigger the
profit.”

aa The “Call script” circulated on or about June 6, 2016 by Representative B
to Representative C similarly advised other representatives to inform investors that they
“manage around 80 clients which are generating a profit of between 15 —25 % on a monthly
basis”; that they have a “track record, (success rate) [sic] which is 70%” that would yield
“an average profit of 19%”; and that “the more funds we have in your account — the bigger
the profit.”

f. The “Course manual” sent to Manager A by Representative E on or about
August 24, 2016, included a section containing a “SPEECH” to be given to investors that
included various representations, including that “[t]his account will allow [sic] to see much
higher proceeds than any form of bank in the financial market. (70%-80% Profit per
trade).” The same “SPEECH” included the representation that “[t]oday | manage around
80 investors which are generating a profit of 15%- 25% on a monthly basis”; that “[t]he
way I achieve it for my investors is by relying on a track record of 70%, which means that
for each 10 trades, at least 7 will be in the money”; and that “[mJoney makes money, and

the more funds you have in your account- the bigger the profit you will be able to make.”

15
 

 

Case 8:19-cr-00077-PX Document 18 Filed 06/12/19 Page 16 of 25

g. ALFASI saved a script in his Google Drive entitled “how to work attitude”
that advised representatives to state that a purportedly available binary options trading
software had “up to 87% success rate.”

False Statements and Material Omissions Regarding the
Names, Qualifications, and Physical Location of Representatives

39. | The defendants and their co-conspirators made or caused materially false
statements and failed to disclose material information to binary options investors about the true
names, qualifications, and physical location of representatives of BinaryBook and BigOption who
were purporting to assist investors.

bss: li aE i a
ae | used the alias “Nick Onasis,” and BIGELMAN used the alias
“Michael Goldberg,” including when interacting with investors. Such aliases were referred to
internally within Yukom, Linkopia, BinaryBook, and BigOption as “stage names,” and Manager
A approved these “stage names.”

41. Representatives of BinaryBook and BigOption at Yukom and Linkopia would
falsely claim to be located in the city of London in the United Kingdom, including through the use
of phone numbers provided to investors with area codes associated with the United Kingdom.

42. (SSERZOG, BR ALFASI, BIGELMAN, SR and others
trained and encouraged representatives of BinaryBook and BigOption at Yukom and elsewhere
and caused such representatives to be trained to make such misrepresentations. For example:

a. The “Call script” sent to ee) ALFASI, and BIGELMAN by

Representative B on or about February 25, 2016, advised other representatives to tell

investors, “as you can probably hear on my voice, I’m not British originally, [sic] I’m

actually from XXX and I moved to London XXX years ago to complete my Master’s
 

 

 

Case 8:19-cr-00077-PX Document 18 Filed 06/12/19 Page 17 of 25

degree in Economies from XXX.” The “Call script” circulated on or about July 18, 2016
by Representative D to BIGELMAN contained similar statements.

b. The “Course manual” sent to Manager A by Representative E on or about
August 24, 2016, included the representation in the proposed “SPEECH” to investors that
“[a]s you can probably hear by my voice, | am not British originally, I’m actually from

and! moved to London ___ years ago to complete my Master’s degree in

Economics from

False Statements and Material Omissions Regarding
Investors’ Ability to Withdraw Funds from Accounts

43. | The defendants and their co-conspirators made and caused materially false
statements and failed to disclose material information to binary options investors about investors’
ability to withdraw funds from their investment accounts.

44. NE HERZOG, SR, ALFASI, BIGELMAN, SR. and others
trained and encouraged representatives of BinaryBook and BigOption at Yukom and elsewhere
and caused such representatives to be trained to make such misrepresentations. For example, the
“Call script” sent from Representative D to BIGELMAN on or about July 18, 2016 advised the
representation to investors that they “can withdraw [their] money at any point in time.” The
“script” also advised the representation that the investor’s money is “totally liquid—meaning, that
if for any reason you need your money back for an emergency, it’s literally a click away.”

45. In fact, representatives of BinaryBook and BigOption took steps to prevent certain
investors from withdrawing funds. For example:

a. One tactic to prevent withdrawals was to offer investors the use of an

“Academy” session that would supposedly provide them with the skills to improve their

trading performance by explaining certain market concepts to them. In fact, the
 

 

Case 8:19-cr-00077-PX Document 18 Filed 06/12/19 Page 18 of 25

information provided in such sessions did not materially improve investors’ trading
performance.

b. Another tactic to prevent withdrawals was to put an investor sccount under
investigation to delay the withdrawal while representatives tried to convince the investor
to cancel the withdrawal. For example, on or about May 20, 2015, BIGELMAN emailed
GR bout an investor that was seeking a withdrawal and stated, “[w]e need to do
what we talked about this week.” [MJ responded, “will get his account under
investigation.”

46. Requests for withdrawals by investors would sometimes be granted in two
situations:

a. Requests for withdrawals by investors would be granted in order to retain
the investor with the ultimate objective of obtaining more money in the future. For
example, on or about July 4, 2016, Representative N, who worked in the “Finance
Department,” wrote an email to eae BIGELMAN, | and other
representatives about “test” withdrawals. Representative N wrote, “it is a good thing to
send [the customer] funds without applying any charges in view of getting more deposits
from that [customer] in the future.”

b. Requests for withdrawals by investors would be granted in order to prevent
credit card chargebacks, because payment service providers would refuse to work with
companies with high chargeback ratios. Payment service providers were necessary for
accepting credit card deposits. Withdrawals were sent when it was determined there was
a high risk of a chargeback in order to help preserve relationships with the payment service

providers. For example, on or about May 26, 2015, BIGELMAN explained to ee

18
 

 

 

Case 8:19-cr-00077-PX Document 18 Filed 06/12/19 Page 19 of 25

that he had approved a withdrawal request because “we couldn’t get the CM [customer]
over the phone so I guess I didn’t wanted [sic] to risk with CB [chargeback].”

False Statements and Material Omissions Regarding and the
Deceptive Use of “Bonuses,” “Risk Free Trades,” and “Insured Trades”

47. The defendants and their co-conspirators made and caused materially false
statements and failed to disclose material information to binary options investors about the terms
of and restrictions accompanying so-called “bonuses,” “risk free trades,” and “insured trades.”

48. The terms of “bonuses,” “risk free trades,” and “insured trades” were not truthfully
disclosed to investors in communications, and Eee. HERZOG, ea ALFASI,
BIGELMAN, Eee and others trained and encouraged representatives of BinaryBook and
BigOption and elsewhere, and caused such representatives to be trained, to make such
misrepresentations. For example:

a. On or about July 15, 2014, aes attempted to give an investor a
bonus, but the investor refused because he was worried it would affect his ability to
withdraw his money. ares told the investor that “the bonus will be provided in
small amounts each trade so you will be able to reach the necessary turnover right after the
trade is expired” and also stated, “I guarantee that any time that you’ll have bonus in your
account you’ll be able to withdrawal [sic] your initial frivestrnicnt without complicating
things and no questions asked.”

b. The “Call script” circulated to J, ALFASI, and BIGELMAN
by Representative B on or about February 25, 2016, advised other representatives to inform
investors that “[t]he bonus is there to help us leverage the account” and that “you can

always withdraw your initial investment and the profit but you cannot withdraw the bonus,

19
Case 8:19-cr-00077-PX Document 18 Filed 06/12/19 Page 20 of 25

[sic] it is just there to help us leverage the account.” This “Call script” did not include a
discussion of any turnover requirement imposed by the “bonus.”

c. The “MANY REBUTTALS” script saved in ALFASI’s Google Drive
advised representatives that they could inform investors who had a “bad experience
because bonus from other companies” that “the term and the condition apply just on the
bonus , not on your investment or on your peolit . For example , if you invested $300 , and
I added you $300 bonus ,and you traded and have another $300 profit in the account , it is
mean that you have now $900 , correct ? You with me so far ? You can withdraw your $300
of investment ,and You can withdraw your $300 of the profit , but my $300 still stay in the
account to keep trade with . My $300 will become liquidity as well once you will have tern
over of 30 time but just on my $300 and it is not taking much time . [sic]” At times,
investors were not allowed to withdraw their principal without meeting the bonus tumover
requirement.

d. The “Course manual” sent to Manager A by Representative E on or about
August 24, 2016, included the representation in the proposed “SPEECH” to investors that
bonuses were available “to give you the highest leverage possible right from the start” and
that “[t]he bonus cannot be withdrawn but the point is to make profits using a higher
investment and so it should [sic] bother you at all, we are here for the long run right?” The
“SPEECH” did not include a discussion of any turnover requirement imposed by the
“bonus.” |

49. “Bonuses,” “risk free trades,” and “insured trades” were used as a tool to impede

investors’ ability to withdraw funds from their accounts. [J HERZOG, aes

20
 

Case 8:19-cr-00077-PX Document 18 Filed 06/12/19 Page 21 of 25

ALFASI, BIGELMAN, ae and others trained and encouraged representatives of

BinaryBook and BigOption at Yukom and elsewhere to engage in such misconduct. For example:

a. On or about April 10, 2015, Manager A emailed with BIGELMAN,
hae. and others concerning a potential withdrawal by an investor who had received
a bonus. After one representative wrote that the bonus had been “removed,” Manager A
responded, “Put a note or add some small bonus so if the client will ask to wd [withdraw]
the profit we can explain that he cant [sic] do it because the bonus.”

b. On or about June 16, 2015, ee informed BIGELMAN that an
investor seeking to withdraw “is going to get an email from support that she won 5k bonus
on the account” in order to prevent the withdrawal. On or about June 22, 2015,
BIGELMAN sent an update that “[w]Je have added the bonus (this is what we spoke
about)” but there had been no contact from the investor. BIGELMAN concluded, “We
will keep on trying to get her to trade.”

50. At the direction of HERZOG, the BinaryBook and BigOption terms and conditions

were changed in or about December 2016 to allow account managers to place bonuses into investor

accounts without notice to the investors. For example, on or about February 27, 2017, Victim G

emailed BinaryBook “Customer Support” about a $10,000 bonus that was placed into her account

and was preventing her from withdrawing her funds. Customer Support responded by email that

“[a]ny withdrawal of funds from an account made before completing the terms of bonus will be

immediately canceled and removed from the account.” Victim G continued asking for her money

back, replying that “I never asked for any bonus and it wasn’t explained to me when it was put

into my account.” Customer Support again replied and described the bonus as a “present” and

stated that “[w]e automatically give bonus to our important clients.” Customer Support refused to

21

 
 

 

Case 8:19-cr-00077-PX Document 18 Filed 06/12/19 Page 22 of 25

allow a withdrawal, stating that “[w]e cannot remove the bonus because you already made trades
with it.”
Overt Acts in Furtherance of the Conspiracy
51. The defendants and their co-conspirators communicated by email and telephone
with victims throughout the world and the United States, including victims in the District of
Maryland. For example:

a. On or about August 28, 2015, Representative O emailed Victim A on behalf
of BinaryBook at Victim A’s Google email account regarding bank wire transfer
instructions while Victim A was in the District of Maryland.

b. On or about March 11, 2015, while in the District of Maryland, Victim B
spoke by telephone with Representative P, who was working on behalf of BigOption.

C On or about June 15, 2016, an email was sent on behalf of BinaryBook’s
“Compliance Department” to Victim C at Victim C’s Apple email account requesting the
completion of a Deposit Confirmation Form while Victim C was in the District of
Maryland.

18 U.S.C. § 1349

COUNTS TWO THROUGH FOUR
(Wire Fraud)

The Grand Jury for the District of Maryland further charges that:
52. Paragraphs | through 23 and 26 through 50 are realleged and incorporated herein
by reference.
53. Beginning in or about May 2014 and continuing through in or about September
2017, the exact dates being unknown to the Grand Jury, in the District of Maryland and elsewhere,

the defendants,

22
Case 8:19-cr-00077-PX Document 18 Filed 06/12/19 Page 23 of 25

YOSEF HERZOG, "
NISSAM ALFASI, ELAD BIGELMAN,

aiding and abetting and being aided and abetted by each other and others known and unknown to
the Grand Jury, knowingly and with the intent to defraud, having devised and intending to devise,
and willfully participated in, a scheme and artifice to defraud binary options investors in
BinaryBook and BigOption and for obtaining money and property by means of materially false
and fraudulent pretenses, representations and promises, transmitted and caused to be transmitted,
by means of wire communication in interstate and foreign commerce, writings, signs, pictures, and
sounds for the purpose of executing the scheme and artifice.
Wires in Execution of the Scheme
54. On or about the dates set forth below, in the District of Maryland and elsewhere,

the defendants,

, YOSEF HERZOG, fs
NISSAM ALFASI, ELAD BIGELMAN,

ie Pie a ?

and others known and unknown to the Grand Jury, for the purpose of executing and attempting to
execute the scheme to defraud, knowingly caused to be transmitted by means of wire

communications in interstate commerce, writings, signs, signals, pictures, and sounds, to wit:

 

Count Date Description

 

Representative O emailed Victim A through interstate and
foreign commerce on behalf of BinaryBook at Victim A’s

 

 

 

 

 

2 Le 5 Google email account regarding bank wire transfer
& , instructions while Victim A was in the District of
Maryland
While in the District of Maryland, Victim B spoke by
3 On or about telephone through interstate and foreign commerce with
March 11,2015 | Representative P, who was working on behalf of
BigOption

 

23
 

Case 8:19-cr-00077-PX Document 18 Filed 06/12/19 Page 24 of 25

 

Count Date Description

 

An email was sent through interstate and foreign
commerce on behalf of BinaryBook’s
On or about “Compliance Department” to Victim C at Victim C’s

 

 

 

 

 

‘ June 15, 2016 Apple email account requesting the completion of a
Deposit Confirmation Form while Victim C was in the
District of Maryland
18 U.S.C. § 1343
18 U.S.C. § 2
FORFEITURE ALLEGATION

The Grand Jury for the District of Maryland further finds that:

1. Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the defendants
that the United States will seek forfeiture as part of any sentence in accordance with 28 U.S.C. §
2461(c), in the event of the defendants’ conviction under any of Counts One through Four of this
Indictment.

2. As a result of the offenses charged in Counts One through Four of this Indictment,
the defendants,

, YOSEF HERZOG, ’
NISSAM ALFASI, ELAD BIGELMAN,

shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C), any property, real or

personal, which constitutes or is derived from proceeds traceable to such violation.

Substitute Assets
3. If, as a result of any act or omission of any defendant, any proceeds subject to
forfeiture:
a. cannot be located upon the exercise of due diligence;
b. have been transferred or sold to, or deposited with, a third party;

24
 

 

 

Case 8:19-cr-00077-PX Document 18 Filed 06/12/19 Page 25 of 25

t have been placed beyond the jurisdiction of the court;

d. have been substantially diminished in value; or

¢. have been commingled with other property that cannot be subdivided
without difficulty;

it is the intent of the United States of America, pursuant to 21 U.S.C. § 853(p), to seek forfeiture

of any other property of said defendants up to the value of the forfeitable property.

18 U.S.C. § 981
21 U.S.C. § 853(p)

28 U.S.C. § 2461(c)

ROBERT ZINK

Acting Chief

Criminal Division, Fraud Section
United Stajes men of Justice

hind (Az

ANKWSH KHARDORI, Trial Attorney
TRACEE PLOWELL, Assistant Chief

Criminal Division, Fraud Section
United States Department of Justice

TRUE BILL:

  

aa ‘
Date: Yel WoO LD, 16 4

 

Foreperson

25
